BLODGETT, District Judge.
I shall allow the defense of the state statute of limitations by the assignee, to the claim of a creditor seeking to prove his debt in bankruptcy wherever that defense might have been made in a suit in the state where the debtor resides. From an examination of the law, upon which there are, however, conflicting decisions, 1 consider the above conclusion to be supported by the weight of reason and authority, and shall adhere to this decision unless the law is otherwise settled by the appellate court. '
As to the point of a new promise, I am of the opinion that the evidence in this case showed an acknowledgment by the debtor before the five years had expired, which was sufficient to prevent the statute from running, and that acknowledgment before the bar might be sufficient, although it would not amount to a new promise after the debt was barred. 1 shall, therefore, allow the claim, without interest, however, as I do not consider it a proper case for the allowance of interest against the estate.